Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arao (JP2000150441).
Arao teaches a substrate cleaning device comprising a rotated substrate (via 32), Fig. 1 and a cleaning liquid nozzle (34). Rollers (34a,b) rub and clean utilizing the supplied cleaning liquid on the substrate, see Fig. 2.  A suction system (pump 2, 3, 5), Fig. 3, is configured to suck the cleaning liquid through the cleaning tool. This is done to clean the rollers, [0005]. There are suction lines (1a,1b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arao (JP2000150441), as modified above, in view of Miyashita (US Patent No. 6,167,583).
Arao  does not teach the valve, the mechanism of passages in the roller to withdraw liquid, the inner rinsing line connected to the roller (or the sponge). But Miyashita teaches valve (24) and inner rinse line (at 28), Fig. 1, (col. 3, ll. 45-65) and sponge (40). It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Arao with Miyashita to utilize a known means distribute or withdraw liquid to treat the sponge. The combination does not teach that the rinse line is coupled upstream of the suction valve; however, it would still be obvious to place it so—and to have its own valve to achieve the expected result of greater control while utilizing the common line for various treatments. For claim 3, it would have been obvious to modify the combination to use a control to implement the method expressly taught by Arao. 
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arao (JP2000150441), as modified above, in view of Miyashita (US Patent No. 6,167,583).
Arao teaches a substrate cleaning device comprising a rotated substrate (via 32), Fig. 1 and a cleaning liquid nozzle (34). Rollers (34a,b) rub and clean utilizing the supplied cleaning liquid on the substrate, see Fig. 2.  A suction system (pump 2, 3, 5), Fig. 3, is configured to suck the cleaning liquid through the cleaning tool. This is done to clean the rollers, [0005]. There are suction lines (1a,1b).

 Arao with Miyashita, as modified above, does not teach that the system comprises a polishing device. However, Miyashita also teaches this, stating that the system, Fig. 6, can include a polishing unit in which the wafer is processed and after which it is cleaned, (col. 4, ll. 58-63, col. 7, ll. 23-68, col. 8, ll. 0-48). It would have been obvious to one of ordinary skill in the art at the time of the filing to further modify the combination of Arao and Miyashita, as above, with the further teachings of Miyashita to add a polishing device since this is ubiquitous in the art and integrates the treatment of the device into one system to achieve expected result of less processing time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711